25 F.3d 1115
306 U.S.App.D.C. 409
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Robert E. FRITCHEY, Appellant,v.UNITED STATES of America, et al.
No. 93-5406.
United States Court of Appeals, District of Columbia Circuit.
May 27, 1994.

Before:  EDWARDS, GINSBURG and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to dismiss;  the order to show cause why the motion to dismiss should not be decided without a response;  the answer thereto and supplement;  the motion to have judicial notice served;  and the motion to strike motion to dismiss case and the supplement thereto, it is


2
ORDERED that the order to show cause be discharged.  It is


3
FURTHER ORDERED that the motion to dismiss be granted.  Appellant has not appealed a final appealable order.  See 28 U.S.C. Sec. 1291.  Appellant may the raise the claims he asserts here after the district court renders a decision on the merits of all of his claims.  It is


4
FURTHER ORDERED that all other motions be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.